Mr. Justice Bradley
delivered the opinion of the court affirming the decree of
the circuit court.
Where complainants, in their reissue, split up and divided the elements of their invention, and claimed them separably and not in combination, it is an enlargement of the scope of their patent; and where no one could infringe the original patent unless he uses all the elements of the combination, and any one will infringe tho reissue who uses any of the elements which, in the reissue, are separably claimed, such reissue is void. Where there is a wide departure from the original invention, and not only for a broader claim made many years after the original was granted, but for a different invention, the reissue cannot be sustained.